DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-005256, filed on 01/17/2018.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: a state storage unit, a calculation unit, a temperature control unit and a transition control unit found in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. US 8,296,120 B2(“Phillips”) in view of RØnnow et al. US 2016/0260013 Al (“RØnnow”).
Regarding claim 1, Phillips teaches an optimization apparatus comprising: a state storage unit configured to hold values of a plurality of state variables included in an evaluation function that represents energy(Phillips, col. 9, lines 49-50, fig. 2, fig.10, “An architecture that supports this computation is shown in FIG. 10. This processor mixes floating-point numbers with integer numbers, thus necessitating the integer-to-float conversion module f  which details that the current score and next score are stored in two separate RAM blocks ); a calculation unit configured to calculate energy changes of the energy for a plurality of state transitions that occur in response to change of any of the values of the plurality of state variables (Phillips, col. 9, lines 27-45, fig. 2, fig. 10, fig. 20f,  “The Accept Processor's job is to determine whether to accept the next solution as the new current solution. If the next solution is better than the current solution, the next solution is accepted unconditionally. A solution that is worse than the current solution can also be accepted with a computed probability, defined in equation (1). The C code for this process is shown below.”);a temperature control unit configured to control a temperature(Phillips, col.10, lines 5-15, fig. 11, fig. 20g, “The Adjust Temperature Processor is a simple but critical stage in the pipelined processor. The temperature is used to compute the probability of acceptance in the Accept Processor and by the Main Controller to determine when the algorithm should complete. There are many options for implementing a cooling schedule for a simulated annealing problem. In this case a popular geometric cooling rate was used, although this could easily be replaced with a different function deemed more appropriate for a specific application. The architecture for the Adjust Temperature Processor is shown in FIG. 11.”); and a transition control unit configured to detect, when stochastically determining based on the temperature, the energy changes, and a random number whether to accept any of the plurality of state transitions according to a relative relationship between the energy changes and thermal excitation energy(Phillips, col. 9, lines 27-59, fig. 10, fig. 20f,  “The Accept Processor's job is to determine whether to accept the next solution as the new current solution. If the next solution is better than the current solution, the next solution is accepted unconditionally. A solution that is worse than the current solution can  An architecture that supports this computation is shown in FIG. 10…[t]he current score and the next score are read from their respective memory banks. The temperature is provided by the Main Controller. The random number generator (RNG) is a 15-bit tapped shift register. The RNG is used to generate a number between zero and one that is compared against the acceptance probability(p) to determine whether or not the new solution should be accepted.”). 
Phillips does not teach: a minimum value among the energy changes calculated by the calculation unit for the plurality of state transitions and subtract, when the minimum value is positive, an offset obtained by multiplying the minimum value by a value that is greater than 0 and less than or equal to 1 from each of the energy changes corresponding to the plurality of state transitions.  
However, RØnnow teaches: a minimum value among the energy changes calculated by the calculation unit for the plurality of state transitions (RØnnow, paras. 0092-0093, fig.5a, fig.5b, “FIG. 5a depicts a vector-vector reduction unit 500, and FIG. 5b depicts a corresponding representation of the logic in a reduced form to be used in further illustrations of the apparatus, in accordance with an embodiment. Combining the units in FIGS. 3a and 4a, the contribution to the i'th local energy may be computed. For illustrative purposes, it is now assumed that                         
                            i
                            ∈
                            [
                            1
                            ,
                            N
                            ]
                        
                     in which case the resulting reduction is summarized in FIG. 5a as a simplified circuit diagram. Each of the spin multiplication units 300 receive the spins                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     as a first input and one of the spins                         
                            
                                
                                    s
                                
                                
                                    N
                                    +
                                    1
                                
                            
                        
                    ...                         
                            
                                
                                    s
                                
                                
                                    2
                                    N
                                
                            
                        
                     as a second input. The outputs of the spin multiplication units 300 are summed by the tree reduction unit 400. The variable h, is added to the sum, wherein the vector-vector reduction unit 500 produces as an output the i'th local energy according to…                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                            
                                                2
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” Note: It is being interpreted that the                          
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     represents the minimum value among the energy changes and the term                         
                            
                                
                                    ∑
                                    
                                        j
                                    
                                    
                                        2
                                        N
                                    
                                
                                
                                    
                                        
                                            J
                                        
                                        
                                            i
                                            j
                                        
                                    
                                    
                                        
                                            s
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     represents ) and subtract, when the minimum value is positive, an offset obtained by multiplying the minimum value by a value that is greater than 0 and less than or equal to 1 from each of the energy changes corresponding to the plurality of state transitions(RØnnow, paras. 0067-0068, “Based on the energy difference between the old and the new state the new configuration may be accepted according to a Boltzmann factor                         
                            
                                
                                    e
                                
                                
                                    β
                                    Δ
                                    E
                                
                            
                        
                    , where                         
                            β
                            =
                            
                                
                                    T
                                
                                
                                    -
                                    1
                                
                            
                        
                     is the inverse of the temperature T. In its simplest form, a single spin                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     may be chosen and the
energy gain/loss if that spin is flipped may be computed as follows:                        
                            Δ
                            E
                            =
                            -
                            2
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     which is always equal to minus two times the local spin energy                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                            
                                                2
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    …[i]f the energy difference is positive a random number                         
                            r
                            ∈
                            [
                            0
                            ;
                            1
                            ]
                        
                     may be drawn and the configuration may be accepted if                         
                            
                                
                                    e
                                
                                
                                    -
                                    β
                                    Δ
                                    E
                                
                            
                        
                    >r… [i]n simulated annealing, the inverse temperature is increased after each attempted configuration change according to a defined annealing schedule. i= 1 ... 2N;j=l ... N, N+l ... 2N.” Note: It is being interpreted that                         
                            -
                            β
                        
                     which is the inverse of the temperature T when multiplied by                         
                            Δ
                            E
                            =
                            -
                            2
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                      results in a value that is greater than 0 and less than or equal to 1). 
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Phillips’ apparatus in view of RØnnow to teach: a minimum value among the energy changes calculated by the calculation unit for the plurality of state transitions and subtract, when the minimum value is positive, an offset obtained by multiplying the minimum value by a value that is greater than 0 and less than or equal to 1 from each of the energy changes corresponding to the plurality of state transitions.  The motivation to do so would be to implement custom computer architecture for simulated annealing type problems without the bottlenecks associated with traditional general purpose hardware (RØnnow para. 0069-0070, “Implementing simulated annealing on general purpose hardware ( central processing unit, CPU; graphics processing unit, GPU) may suffer from several limitations such as limited parallelism in the energy calculation, limited parallelism in random  inefficient calculation of exponential functions, a need for non-local memory access. Each of the above-listed points can form a bottleneck in a simulated annealing calculation. An approach to realize sampling and minimization is using a physical implementation.”).
Regarding claim 2, Phillips in view RØnnow teaches the optimization apparatus according to claim 1, wherein the transition control unit controls the offset such that an acceptance probability of a state transition corresponding to the minimum value indicates 1(RØnnow para. 105, fig. 8a, fig. 8b, fig. 9a, fig. 9b, “The single-spin computation unit 900 computes whether a single spin should be updated or not. The vector-vector reduction unit 500 receives the i'th spins; and the spins of the other half of the bipartite graph to compute the local energy of the i'th spin… [t]he output of the vector-vector reduction unit 500 i.e. the i’th spin's energy multiplied by -2 as to get the energy gain/loss by flipping the spin and the result is further multiplied by the inverse temperature. The quantity -2                        
                            β
                            Δ
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     is then fed into the exponential approximation unit 700…[the] accept move decision unit 800… check[s] whether the exponential has been over or under-flowing during computation and the result is updated accordingly using standard logic gates. In other words, the random number generating unit 800 determines whether the new spin s, may be accepted or not and on the basis of the determination generates either an accept move signal or an accept move deny signal. Hence, the value of                         
                            
                                
                                    s
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     will remain constant as long as input d is low and may change if d is first set to high for some time and then to low.” Note: It is being interpreted that the high signal represents an acceptance probability of a state transition corresponding to the minimum value indicates 1).
Regarding claim 3, Phillips in view of RØnnow teaches the optimization apparatus according to claim 1, wherein the transition control unit includes:  a minimum value detection circuit configured to 10detect the minimum value (RØnnow, paras. 0092-0093, fig.5a, fig.5b,  depicts a vector-vector reduction unit 500, and FIG. 5b depicts a corresponding representation of the logic in a reduced form to be used in further illustrations of the apparatus, in accordance with an embodiment. Combining the units in FIGS. 3a and 4a, the contribution to the i'th local energy may be computed. For illustrative purposes, it is now assumed that                         
                            i
                            ∈
                            [
                            1
                            ,
                            N
                            ]
                        
                     in which case the resulting reduction is summarized in FIG. 5a as a simplified circuit diagram. Each of the spin multiplication units 300 receive the spins                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     as a first input and one of the spins                         
                            
                                
                                    s
                                
                                
                                    N
                                    +
                                    1
                                
                            
                        
                    ...                         
                            
                                
                                    s
                                
                                
                                    2
                                    N
                                
                            
                        
                     as a second input. The outputs of the spin multiplication units 300 are summed by the tree reduction unit 400. The variable h, is added to the sum, wherein the vector-vector reduction unit 500 produces as an output the i'th local energy according to…                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                            
                                                2
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    .”); a first arithmetic circuit configured to calculate the offset(RØnnow, As fig. 10a details,  the first arithmetic circuit consists of                          
                            β
                        
                     being multiplied by the constant -2); a second arithmetic circuit configured to calculate values by subtracting the offset from the each 15of the energy changes corresponding to the plurality of state transitions a first selector configured to output, based on a selection signal, the energy changes or the values calculated by the second arithmetic circuit(RØnnow, paras. 0067-0068, “Based on the energy difference between the old and the new state the new configuration may be accepted according to a Boltzmann factor                         
                            
                                
                                    e
                                
                                
                                    β
                                    Δ
                                    E
                                
                            
                        
                    , where                         
                            β
                            =
                            
                                
                                    T
                                
                                
                                    -
                                    1
                                
                            
                        
                     is the inverse of the temperature T. In its simplest form, a single spin                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     may be chosen and the energy gain/loss if that spin is flipped may be computed as follows:                        
                            Δ
                            E
                            =
                            -
                            2
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     which is always equal to minus two times the local spin energy                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                            
                                                2
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    …[i]f the energy difference is positive a random number                         
                            r
                            ∈
                            [
                            0
                            ;
                            1
                            ]
                        
                     may be drawn and the configuration may be accepted if                         
                            
                                
                                    e
                                
                                
                                    -
                                    β
                                    Δ
                                    E
                                
                            
                        
                    >r… [i]n simulated annealing, the inverse temperature is increased after each attempted configuration change according to a defined annealing schedule. i= 1 ... 2N;j=l ... N, N+l ... 2N.” & see RØnnow fig. 11a that details the second athematic circuit as outlined); and  20a selection signal generation circuit configured to generate the selection signal, which causes the first selector to select the energy changes when the minimum value is 0 or less and to select the values calculated by the second arithmetic circuit when the minimum value is a 25positive value(RØnnow, paras. 0067-0068, “Based on the energy difference between the old and the new state the new configuration may be accepted according to a Boltzmann factor                         
                            
                                
                                    e
                                
                                
                                    β
                                    Δ
                                    E
                                
                            
                        
                    , where                         
                            β
                            =
                            
                                
                                    T
                                
                                
                                    -
                                    1
                                
                            
                        
                     is the inverse of the temperature T. In its simplest form, a single spin                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     may be chosen and the energy gain/loss if that spin is flipped may be computed as follows:                        
                            Δ
                            E
                            =
                            -
                            2
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     which is always equal to minus two times the local spin energy                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                            
                                                2
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    . If the energy difference is negative the new configuration may be accepted. If the energy difference is positive a random number                         
                            r
                            ∈
                            [
                            0
                            ;
                            1
                            ]
                        
                     may be drawn and the configuration may be accepted if                         
                            
                                
                                    e
                                
                                
                                    -
                                    β
                                    Δ
                                    E
                                
                            
                        
                    >r… [i]n simulated annealing, the inverse temperature is increased after each attempted configuration change according to a defined annealing schedule. i= 1 ... 2N;j=l ... N, N+l ... 2N.” & see RØnnow fig. 8a that details the selection signal generation signal as outlined).
Regarding claim 4, Phillips in view of RØnnow teaches the optimization apparatus according to claim 3, wherein the transition control unit further includes: a second selector configured to select, based on the random number, a first output value about a first state transition from output values of the first selector about the plurality of state transitions (Phillips, As figure 10 details, the accept control circuit is coupled to the multiplexer/selector that takes as input RNG and –i.  Note: It is being interpreted that RNG represents the random number and -i represents a first output value about a first transition) a storage unit configured to output a value of an inverse function of a function that represents acceptance probabilities of the plurality of state transitions, each of the acceptance probabilities being represented by a Metropolis method or a Gibbs method based on the random number; a multiplier configured to output the thermal excitation energy represented by a product of the value of the inverse function and the temperature(RØnnow, paras. 0104-0106, fig. 8a, fig. 8b, fig. 9a,  “In FIG. 8a the random bit generation is illustrated by using individual random number generators 801, but these need not to be individual. For instance, the source of random bits could be a pseudo-random number generator…[t]he single spin computation unit 900 comprises the vector-vector reduction unit 500 which produces as an output the i'th local energy. The single-spin computation unit 900 computes whether a single spin should be updated or not. The vector-vector reduction unit 500 receives the i 'th spins; and the spins of the other half of the bipartite graph to compute the local energy of the i'th spin. The output of the vector-vector reduction unit 500 i.e. the i’th spin's energy multiplied by -2 as to get the energy gain/loss by flipping the spin and the result is further multiplied by the inverse temperature. The quantity -2                        
                            β
                            Δ
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     is then fed into the exponential approximation unit 700, and the resulting probability is used as an input in the accept move decision unit 800... [t]he[se] two previous units can alternatively be formulated using the logarithm instead of the exponential function.”); and a comparator configured to output a determination result indicating whether to accept the first state transition, the determination result being represented by a value corresponding to a comparison result between the first output value selected by the second selector and the thermal excitation energy(RØnnow, para. 0101, fig. 8a, fig. 8b, fig. 9a, fig. 9b, “The comparator 805 may be used to compare whether the random number stored in the random number register 806 is smaller than the probability value p or not. If the random number stored in the random number register 806 is smaller than the probability value p, an accept move signal may be generated at the output 807 of the accept move decision unit 800.”).
Regarding claim 5, Phillips in view of RØnnow teaches the optimization apparatus according to claim 3, wherein the transition control unit further includes: a storage unit configured to output a value of an inverse function of a function that represents acceptance probabilities of the plurality of state transitions, each of the acceptance probabilities being represented by a Metropolis method or a Gibbs method based on the random number; a multiplier configured to output the thermal excitation energy represented by a product of the value of the inverse function and the temperature(RØnnow, paras. 0104-0106, fig. 8a, fig. 8b, fig. 9a, fig. 9b , “In FIG. 8a the random bit generation is illustrated by using individual random number generators 801, but these need not to be individual. For instance, the source of random bits could be a pseudo-random number generator…[t]he single spin computation unit 900 comprises the vector-vector reduction unit 500 which produces as an output the i'th local energy. The single-spin computation unit 900 computes whether a single spin should be updated or not. The vector-vector reduction unit 500 receives the i 'th spins; and the spins of the other half of the bipartite graph to compute the local energy of the i'th spin. The output of the vector-vector reduction unit 500 i.e. the i’th spin's energy multiplied by -2 as to get the energy gain/loss by flipping the spin and the result is further multiplied by the inverse temperature. The quantity -2                        
                            β
                            Δ
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     is then fed into the exponential approximation unit 700, and the resulting probability is used as an input in the accept move decision unit 800... [t]he[se] two previous units can alternatively be formulated using the logarithm instead of the exponential function.”); a comparator configured to output determination results respectively indicating whether to accept the plurality of state transitions, each of the determination results being represented by a value corresponding to a comparison result between an output value of the first selector about a corresponding one of the plurality of state transitions and the thermal excitation energy(RØnnow, para. 0101, fig. 8a, fig. 8b, fig. 9a, fig. 9b, “The comparator 805 may be used to compare whether the random number stored in the random number register 806 is smaller than the probability value p or not. If the random number stored in the random number register 806 is smaller than the probability value p, an accept move signal may be generated at the output 807 of the accept move decision unit 800.”);and a transition number determination circuit configured to preferentially select a first state transition accepted among the plurality of state transitions based on the determination results and the random number and output a number of the first state transition and a determination result corresponding to the first state transition(RØnnow para. 105, fig. 8a, fig. 8b, fig. 9a, fig. 9b,  The single-spin computation unit 900 computes whether a single spin should be updated or not. The vector-vector reduction unit 500 receives the i'th spins; and the spins of the other half of the bipartite graph to compute the local energy of the i'th spin…[the] accept move decision unit 800… check[s] whether the exponential has been over or under-flowing during computation and the result is updated accordingly using standard logic gates. In other words, the random number generating unit 800 determines whether the new spin s, may be accepted or not and on the basis of the determination generates either an accept move signal or an accept move deny signal. Hence, the value of                         
                            
                                
                                    s
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     will remain constant as long as input d is low and may change if d is first set to high for some time and then to low.”).
Regarding claim 6, Phillips teaches a control method of an optimization apparatus, the control method comprising: holding, by a state storage unit of the optimization apparatus, values of a plurality of state variables included in an evaluation function that represents energy(Phillips, col. 9, lines 49-50, fig. 2, fig.10, “An architecture that supports this computation is shown in FIG. 10. This processor mixes floating-point numbers with integer numbers, thus necessitating the integer-to-float conversion module shown. The "current score" and "next score" parameters are integers….” & see Phillips  figure 20f  which details that the current score and next score are stored in two separate RAM blocks ); calculating, by a calculation unit of the optimization apparatus, energy changes of the energy for each of a plurality of state transitions that occur in response to change of any of the values of the plurality of state variables (Phillips, col. 9, lines 27-45, fig. 2, fig. 10, fig. 20f,  “The Accept Processor's job is to determine whether to accept the next solution as the new current solution. If the next solution is ; controlling, by a temperature control unit of the optimization apparatus, a temperature(Phillips, col.10, lines 5-15, fig. 11, fig. 20g, “The Adjust Temperature Processor is a simple but critical stage in the pipelined processor. The temperature is used to compute the probability of acceptance in the Accept Processor and by the Main Controller to determine when the algorithm should complete. There are many options for implementing a cooling schedule for a simulated annealing problem. In this case a popular geometric cooling rate was used, although this could easily be replaced with a different function deemed more appropriate for a specific application. The architecture for the Adjust Temperature Processor is shown in FIG. 11.”); and detecting, by a transition control unit of the optimization apparatus, when stochastically determining based on the temperature, the energy changes, and a random number whether to accept any of the plurality of state transitions according to a relative relationship between the energy changes and thermal excitation energy(Phillips, col. 9, lines 27-59, fig. 10, fig. 20f,  “The Accept Processor's job is to determine whether to accept the next solution as the new current solution. If the next solution is better than the current solution, the next solution is accepted unconditionally. A solution that is worse than the current solution can also be accepted with a computed probability, defined in equation (1). The C code for this process is shown below:... An architecture that supports this computation is shown in FIG. 10…[t]he current score and the next score are read from their respective memory banks. The temperature is provided by the Main Controller. The random number generator (RNG) is a 15-bit tapped shift register. The RNG is 
 Phillips does not teach: a minimum value among the energy changes calculated by the calculation unit for the plurality of state transitions and subtract, when the minimum value is positive, an offset obtained by multiplying the minimum value by a value that is greater than 0 and less than or equal to 1 from each of the energy changes corresponding to the plurality of state transitions.
However, RØnnow teaches: a minimum value among the energy changes calculated by the calculation unit for the plurality of state transitions (RØnnow, paras. 0092-0093, fig.5a, fig.5b, “FIG. 5a depicts a vector-vector reduction unit 500, and FIG. 5b depicts a corresponding representation of the logic in a reduced form to be used in further illustrations of the apparatus, in accordance with an embodiment. Combining the units in FIGS. 3a and 4a, the contribution to the i'th local energy may be computed. For illustrative purposes, it is now assumed that                         
                            i
                            ∈
                            [
                            1
                            ,
                            N
                            ]
                        
                     in which case the resulting reduction is summarized in FIG. 5a as a simplified circuit diagram. Each of the spin multiplication units 300 receive the spins                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     as a first input and one of the spins                         
                            
                                
                                    s
                                
                                
                                    N
                                    +
                                    1
                                
                            
                        
                    ...                         
                            
                                
                                    s
                                
                                
                                    2
                                    N
                                
                            
                        
                     as a second input. The outputs of the spin multiplication units 300 are summed by the tree reduction unit 400. The variable h, is added to the sum, wherein the vector-vector reduction unit 500 produces as an output the i'th local energy according to…                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                            
                                                2
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” Note: It is being interpreted that the                          
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     represents the minimum value among the energy changes and the term                         
                            
                                
                                    ∑
                                    
                                        j
                                    
                                    
                                        2
                                        N
                                    
                                
                                
                                    
                                        
                                            J
                                        
                                        
                                            i
                                            j
                                        
                                    
                                    
                                        
                                            s
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     represents the plurality of state transitions) and subtract, when the minimum value is positive, an offset obtained by multiplying the minimum value by a value that is greater than 0 and less than or equal to 1 from each of the energy changes corresponding to the plurality of state transitions(RØnnow, paras. 0067-0068, “Based on the energy difference between the old and the                         
                            
                                
                                    e
                                
                                
                                    β
                                    Δ
                                    E
                                
                            
                        
                    , where                         
                            β
                            =
                            
                                
                                    T
                                
                                
                                    -
                                    1
                                
                            
                        
                     is the inverse of the temperature T. In its simplest form, a single spin                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     may be chosen and the
energy gain/loss if that spin is flipped may be computed as follows:                        
                            Δ
                            E
                            =
                            -
                            2
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     which is always equal to minus two times the local spin energy                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                            
                                                2
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    …[i]f the energy difference is positive a random number                         
                            r
                            ∈
                            [
                            0
                            ;
                            1
                            ]
                        
                     may be drawn and the configuration may be accepted if                         
                            
                                
                                    e
                                
                                
                                    -
                                    β
                                    Δ
                                    E
                                
                            
                        
                    >r… [i]n simulated annealing, the inverse temperature is increased after each attempted configuration change according to a defined annealing schedule. i= 1 ... 2N;j=l ... N, N+l ... 2N.” Note: It is being interpreted that                         
                            -
                            β
                        
                     which is the inverse of the temperature T when multiplied by                         
                            Δ
                            E
                            =
                            -
                            2
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                      results in a value that is greater than 0 and less than or equal to 1). 
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Phillips’ apparatus in view of RØnnow to teach: a minimum value among the energy changes calculated by the calculation unit for the plurality of state transitions and subtract, when the minimum value is positive, an offset obtained by multiplying the minimum value by a value that is greater than 0 and less than or equal to 1 from each of the energy changes corresponding to the plurality of state transitions.  The motivation to do so would be to implement custom computer architecture for simulated annealing type problems without the bottlenecks associated with traditional general purpose hardware (RØnnow para. 0069-0070, “Implementing simulated annealing on general purpose hardware ( central processing unit, CPU; graphics processing unit, GPU) may suffer from several limitations such as limited parallelism in the energy calculation, limited parallelism in random number generation, inefficient energy calculation for binary variables inefficient calculation of exponential functions, a need for non-local memory access. Each of the above-listed points can form a bottleneck in a simulated annealing calculation. An approach to realize sampling and minimization is using a physical implementation.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,840,504 B2(details a Learning Enhanced Simulated Annealing(LESA) method of Simulated Annealing(SA) that adds a Knowledge Base (KB) initialized at the beginning of the search and updated at each iteration; and memorizing a portion of the search history and to guide the search)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571) 270-1806.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ADAM C STANDKE/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122